Exhibit 99.1 Baytex Energy Corp. Condensed Consolidated Statements of Financial Position (thousands of Canadian dollars) (unaudited) As at March 31, 2012 December 31, 2011 ASSETS Current assets Cash $ $ Trade and other receivables Crude oil inventory Financial derivatives (note 15) Non-current assets Deferred income tax asset (note 11) Financial derivatives (note 15) Exploration and evaluation assets (note 3) Oil and gas properties (note 4) Other plant and equipment Goodwill $ $ LIABILITIES Current liabilities Trade and other payables $ $ Dividends payable to shareholders Financial derivatives (note 15) Non-current liabilities Bank loan (note 5) Long-term debt (note 6) Asset retirement obligations (note 7) Deferred income tax liability (note 11) Financial derivatives (note 15) SHAREHOLDERS’ EQUITY Shareholders’ capital (note 8) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) $ $ Subsequent event (note 16) See accompanying notes to the condensed consolidated financial statements. Page 1 of 18 Baytex Energy Corp. Condensed Consolidated Statements of Income and Comprehensive Income (thousands of Canadian dollars, except per common share amounts) (unaudited) Three Months Ended March 31 Revenues, net of royalties (note 12) $ $ Expenses Exploration and evaluation Production and operating Transportation and blending General and administrative Share-based compensation (note 9) Financing costs (note 13) Loss on financial derivatives (note 15) Foreign exchange gain (note 14) ) ) Depletion and depreciation Net income (loss) before income taxes ) Deferred income tax expense (recovery) (note 11) ) Net income attributable to shareholders $ $ Other comprehensive income (loss) Foreign currency translation adjustment ) ) Comprehensive income (loss) $ $ ) Net income per common share (note10) Basic $ $ Diluted $ $ Weighted average common shares (note 10) Basic Diluted See accompanying notes to the condensed consolidated financial statements. Page 2 of 18 Baytex Energy Corp. Condensed Consolidated Statements of Changes in Equity (thousands of Canadian dollars) (unaudited) Shareholders’ capital Contributed surplus Accumulated other comprehensive income (loss) Deficit Total equity Balance at December 31, 2010 $ $ $ ) $ ) $ Dividends to shareholders - - - ) ) Exercise of share rights ) - - Share-based compensation - - - Issued pursuant to dividend reinvestment plan - - - Comprehensive income (loss) for the period - - ) ) Balance at March 31, 2011 $ $ $ ) $ ) $ Balance at December 31, 2011 $ $ $ ) $ ) $ Dividends to shareholders - - - ) ) Exercise of share rights ) - - Vesting of share awards ) - - - Share-based compensation - - - Issued pursuant to dividend reinvestment plan - - - Comprehensive income (loss) for the period - - ) Balance at March 31, 2012 $ $ $ ) $ ) $ See accompanying notes to the condensed consolidated financial statements. Page 3 of 18 Baytex Energy Corp. Condensed Consolidated Statements of Cash Flows (thousands of Canadian dollars) (unaudited) Three Months Ended March 31 CASH PROVIDED BY (USED IN): Operating activities Net income for the period $ $ Adjustments for: Share-based compensation (note 9) Unrealized foreign exchange gain (note 14) ) ) Exploration and evaluation Depletion and depreciation Unrealized loss on financial derivatives (note 15) Deferred income tax expense (recovery) (note 11) ) Financing costs (note 13) Change in non-cash working capital (note 14) Asset retirement obligations (note 7) ) ) Financing activities Payments of dividends ) ) Increase (decrease) in bank loan ) Proceeds from issuance of long-term debt (note 6) - Issuance of common shares (note 8) Interest paid ) ) ) Investing activities Additions to exploration and evaluation assets (note 3) ) ) Additions to oil and gas properties ) ) Property acquisitions ) ) Corporate acquisitions - ) Proceeds from divestitures - Additions to other plant and equipment, net of disposals ) Change in non-cash working capital (note 14) ) ) Impact of foreign currency translation on cash balances 59 Change in cash ) Cash, beginning of period - Cash, end of period $ $ See accompanying notes to the condensed consolidated financial statements. Page 4 of 18 Baytex Energy Corp. Notes to the Condensed Consolidated Financial Statements As at March 31, 2012, and for the three months ended March 31, 2012 and 2011 (all tabular amounts in thousands of Canadian dollars, except per common share amounts) (unaudited) 1. REPORTING ENTITY Baytex Energy Corp. (the “Company” or “Baytex”) is an oil and gas corporation engaged in the acquisition, development and production of oil and natural gas in the Western Canadian Sedimentary Basin and the United States. The Company’s common shares are traded on the Toronto Stock Exchange and the New York Stock Exchange under the symbol BTE. The Company’s head and principal office is located at 2800, 520 – 3rd Avenue S.W., Calgary, Alberta, T2P 0R3, and its registered office is located at 2400, 525 – 8th Avenue S.W., Calgary, Alberta, T2P 1G1. 2. BASIS OF PRESENTATION The condensed interim unaudited consolidated financial statements (“consolidated financial statements”) have been prepared in accordance with International Accounting Standards 34, Interim Financial Reporting, as issued by the International Accounting Standards Board. These consolidated financial statements do not include all the necessary annual disclosures as prescribed by International Financial Reporting Standards and should be read in conjunction with the annual audited consolidated financial statements as of December 31, 2011. The Company’s accounting policies are unchanged compared to December 31, 2011 and the use of estimates and judgments is also consistent with the December 31, 2011 financial statements. The consolidated financial statements were approved and authorized by the Board of Directors on May 9,2012. The consolidated financial statements have been prepared on the historical cost basis, except for derivative financial instruments which have been measured at fair value. The consolidated financial statements are presented in Canadian dollars, which is the Company’s functional currency. All financial information is rounded to the nearest thousand, except per share amounts and when otherwise indicated. 3. EXPLORATION AND EVALUATION ASSETS Cost As at December 31, 2010 $ Capital expenditures Corporate acquisition Property acquisition Exploration and evaluation expense ) Transfer to oil and gas properties ) Divestitures ) Foreign currency translation As at December 31, 2011 $ Capital expenditures Property acquisition Exploration and evaluation expense ) Transfer to oil and gas properties ) Divestitures ) Foreign currency translation ) As at March 31, 2012 $ Page 5 of 18 4. OIL AND GAS PROPERTIES Cost As at December 31, 2010 $ Capital expenditures Corporate acquisition Property acquisitions Transferred from exploration and evaluation assets Change in asset retirement obligations Divestitures ) Foreign currency translation As at December 31, 2011 $ Capital expenditures Property acquisitions Transferred from exploration and evaluation assets Change in asset retirement obligations Divestitures ) Foreign currency translation ) As at March 31, 2012 $ Accumulated depletion As at December 31, 2010 $ Depletion for the period Divestitures ) Foreign currency translation As at December 31, 2011 $ Depletion for the period Divestitures - Foreign currency translation ) As at March 31, 2012 $ Carrying value As at December 31, 2011 $ As at March 31, 2012 $ 5. BANK LOAN As at March 31, 2012 December 31, 2011 Bank loan $ $ Baytex Energy Ltd. ("Baytex Energy"), a wholly-owned subsidiary of Baytex, has established a $40.0million extendible operating loan facility with a chartered bank and a $660.0million extendible syndicated loan facility with a syndicate of chartered banks, each of which constitute a revolving credit facility for a three-year term (to June14, 2014), which is extendible annually for a 1, 2 or 3 year period (subject to a maximum three-year term at any time).The credit facilities contain standard commercial covenants for facilities of this nature and do not require any mandatory principal payments during the three-year term. Advances (including letters of credit) under the credit facilities can be drawn in either Canadian or U.S. funds and bear interest at the agent bank’s prime lending rate, bankers’ acceptance discount rates or London Interbank Offer Rates, plus applicable margins. The credit facilities are secured by a floating charge over all of Baytex Energy’s assets and are guaranteed by Baytex and certain of its material subsidiaries. The credit facilities do not include a term-out feature or a borrowing base restriction. In the event that Baytex Energy does not comply with the covenants under the credit facilities, Baytex’s ability to pay dividends to its shareholders may be restricted. Financing costs for the three months ended March 31, 2012 include facility amendment fees of $nil ($0.1million for the three months ended March 31, 2011). The weighted average interest rate on the bank loan for three months ended March31, 2012 was 3.59% (3.84% for the three months ended March 31, 2011). Page 6 of 18 6. LONG-TERM DEBT As at March 31, 2012 December 31, 2011 9.15% senior unsecured debentures (Cdn$150,000 – principal) $ $ 6.75% senior unsecured debentures (US$150,000 – principal) $ $ Accretion expense on debentures of $0.2 million has been recorded for the three months ended March 31, 2012 (three months ended March 31, 2011 - $0.1 million). 7. ASSET RETIREMENT OBLIGATIONS March 31, 2012 December 31, 2011 Balance, beginning of period $ $ Liabilities incurred Liabilities settled ) ) Liabilities acquired - Liabilities divested ) ) Accretion Change in estimate(1) Foreign currency translation ) 43 Balance, end of period $ $ (1) Changes in the status of wells, changes in discount rates and changes in the estimated costs of abandonment and reclamation are factors resulting in a change in estimate. The Company’s asset retirement obligations are based on its net ownership in wells and facilities. Management estimates the costs to abandon and reclaim the wells and the facilities using existing technology and the estimated time period during which these costs will be incurred in the future. These costs are expected to be incurred over the next 52 years. The undiscounted amount of estimated cash flow required to settle the asset retirement obligations using an estimated annual inflation rate of 2.0% at March 31, 2012 is $318.6 million (December31, 2011 - $315.9million). The amount of estimated cash flow required to settle the asset retirement obligations using an estimated annual inflation rate of 2.0% and discounted at a risk free rate of 2.5% at March31, 2012 (December31, 2011 – 2.5%) is $264.2 million (December31, 2011 - $260.4 million). 8. SHAREHOLDERS’ CAPITAL Shareholders’ Capital The authorized capital of Baytex consists of an unlimited number of common shares without nominal or par value and 10,000,000 preferred shares without nominal or par value, issuable in series.Baytex establishes the rights and terms of the preferred shares upon issuance. As at March 31, 2012, no preferred shares have been issued by the Company and all common shares issued were fully paid. Number of Common Shares (000’s) Amount Balance, December 31, 2010 $ Issued on exercise of share rights Transfer from contributed surplus on exercise of share rights - Issued pursuant to dividend reinvestment plan Balance, December 31, 2011 $ Issued on exercise of share rights Transfer from contributed surplus on exercise of share rights - Transfer from contributed surplus on vesting of share awards Issued pursuant to dividend reinvestment plan Balance, March 31, 2012 $ Monthly dividends of $0.22 per common share were declared by the Company during the three months ended March31, 2012 for total dividends declared of $78.4 million. Page 7 of 18 Subsequent to March31, 2012, the Company announced that monthly dividends in respect of April 2012 operations of $0.22 per common share totaling $26.2 million will be payable on May15, 2012 to shareholders of record at April30, 2012. 9. EQUITY BASED PLANS Share Rights Plan As a result of the conversion of the legal structure of Baytex Energy Trust (the “Trust”) from an income trust to a corporation at year-end 2010, all outstanding rights to acquire trust units of the Trust (“unit rights”) were exchanged for equivalent rights to acquire common shares of Baytex (“share rights”), which are governed by the terms of the Common Share Rights Incentive Plan (the “Share Rights Plan”). As a result of the adoption of the Share Award Incentive Plan (as described below) effective January 1, 2011, no further grants will be made under the Share Rights Plan. The Share Rights Plan will remain in place until such time as all outstanding share rights have been exercised, cancelled, or expired. Baytex recorded compensation expense of $0.4 million for the three months ended March31, 2012 (three months ended March 31, 2011 - $5.3 million) related to the share rights under the Share Rights Plan. The number of share rights outstanding and exercise prices are detailed below: Number of share rights (000’s) Weighted average exercise price Balance, December 31, 2010 (1) $ Exercised ) Forfeited (1) ) Balance, December 31, 2011 (1) $ Exercised ) Forfeited (1) ) Balance, March 31, 2012 (1) $ Weighted average exercise price reflects the grant price less the reduction in exercise price. The following table summarizes information about the share rights outstanding at March 31, 2012: Exercise Prices Applying Original Grant Price Exercise Prices Applying Original Grant Price Reduced for Dividends and Distributions Subsequent to Grant Date PRICE RANGE Number Outstanding at March 31, 2012 (000’s) Weighted Average Grant Price Weighted Average Remaining Term (years) Number Exercisable at March 31, 2012 (000’s) Weighted Average Exercise Price Number Outstanding at March 31, 2012 (000’s) Weighted Average Exercise Price Weighted Average Remaining Term (years) Number Exercisable at March 31, 2012 (000’s) Weighted Average Exercise Price $
